Case 2:19-cv-02042-ELW Document 17 <ifrestricted> Filed 05/15/20 Page 1 of 3
                             PageID #: 983


                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

 NANCY PETERSON                                                               PLAINTIFF

        v.                               CIVIL NO. 19-2042

 ANDREW M. SAUL, Commissioner
 Social Security Administration                                               DEFENDANT


                                     MEMORANDUM OPINION

        Plaintiff, Nancy Peterson, brings this action pursuant to 42 U.S.C. § 405(g), seeking

 judicial review of a decision of the Commissioner of the Social Security Administration

 (Commissioner) denying her claims for a period of disability and disability insurance benefits

 (DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review,

 the Court must determine whether there is substantial evidence in the administrative record to

 support the Commissioner's decision. See 42 U.S.C. § 405(g).

        Plaintiff protectively filed her current application for DIB on August 1, 2013, alleging

 an inability to work since June 20, 2013, due to diabetic neuropathy, back problems, pinched

 nerves, arthritis in the back, arthritis on the right, heart problems, bronchial asthma, COPD,

 and depression. (Tr. 41, 321). For DIB purposes, Plaintiff maintained insured status through

 June 30, 2014. (Tr. 13, 355). An administrative hearing was held on November 6, 2015, at

 which Plaintiff appeared with counsel and testified. (Tr. 32-67). A supplemental hearing was

 held on August 9, 2016. (Tr. 68- 87).

        In a written decision dated February 17, 2017, the ALJ found that Plaintiff retained the

 residual functional capacity (RFC) to perform light work with limitations. (Tr. 150-160).

 Plaintiff requested review of the unfavorable decision by the Appeals Council. The Appeals


                                                1
Case 2:19-cv-02042-ELW Document 17 <ifrestricted> Filed 05/15/20 Page 2 of 3
                             PageID #: 984


 Council vacated the ALJ's decision and remanded Plaintiff's case back to the ALJ for further

 development on February 6, 2018. (Tr. 166-170). A supplemental administrative hearing was

 held on July 9, 2018. (Tr. 88-115).

         By written decision dated December 27, 2018, the ALJ found that through her date last

 insured, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 15).

 Specifically, the ALJ found Plaintiff had the following severe impairments: DDD

 (degenerative disorders of the back-discogenic and degenerative); diabetes mellitus; peripheral

 neuropathy; chronic obstructive pulmonary disease; and obesity. However, after reviewing all

 of the evidence presented, the ALJ determined that through the date last insured Plaintiff’s

 impairments did not meet or equal the level of severity of any impairment listed in the Listing

 of Impairments found in Appendix I, Subpart P, Regulation No. 4. (Tr. 15). The ALJ found

 that through the date last insured Plaintiff retained the residual functional capacity (RFC) to:

         perform light work as defined in 20 CFR 404.1567(b) except she is limited to
         occasionally climbing ramps, stairs, ladders, ropes and scaffolds; occasionally
         balancing, stooping, kneeling, crouching and crawling; she is limited to jobs
         that can be performed while using a hand-held assistive device for prolonged
         ambulation; she must avoid concentrated exposure to fumes, odors, dust, gasses
         and poorly ventilated areas; she can frequently handle and finger bilaterally and
         frequently operate of (sic) foot controls bilaterally.

 (Tr. 15). With the help of a vocational expert, the ALJ determined that through the date last

 insured, Plaintiff could perform work as a toll collector, a paramutual ticket seller, and a

 ticket taker. (Tr. 25).

         Plaintiff then requested a review of the hearing decision by the Appeals Council, which

 denied that request on March 2, 2109. (Tr. 1-4). Subsequently, Plaintiff filed this action. (Doc.

 1). This case is before the undersigned pursuant to the consent of the parties. (Doc. 7). Both

 parties have filed appeal briefs, and the case is now ready for decision. (Docs. 15, 16).


                                                 2
Case 2:19-cv-02042-ELW Document 17 <ifrestricted> Filed 05/15/20 Page 3 of 3
                             PageID #: 985


        This Court's role is to determine whether the Commissioner's findings are supported by

 substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th

 Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a reasonable

 mind would find it adequate to support the Commissioner's decision. The ALJ's decision must

 be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

 supports the Commissioner's decision, the Court may not reverse it simply because substantial

 evidence exists in the record that would have supported a contrary outcome, or because the

 Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

 Cir. 2001). In other words, if after reviewing the record it is possible to draw two inconsistent

 positions from the evidence and one of those positions represents the findings of the ALJ, the

 decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

        The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

 stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

 Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole reflects

 substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

 summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

 Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming

 ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

        DATED this 15th day of May 2020.


                                                     / Erin L. Wiedemann
                                                    /s
                                                    HON. ERIN L. WIEDEMANN
                                                    UNITED STATES MAGISTRATE JUDGE



                                                3
